DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 03/22/2022 are acknowledged and have been fully considered. Claims 1-4 and 6 have been amended; claims 5 and 7 have been canceled; claims 8-10 have been added; no claims have been withdrawn. Claims 1-4, 6 and 8-10 are now pending and under consideration.
The previous objections to the drawings have been withdrawn, in light of the amendments to the drawings and in light of the amendments to the claims.
The previous objections to claims 1-7 have been withdrawn, in light of the amendments to claims 1-4 and 6, and in light of the cancellation of claims 5 and 7.
The previous rejection of claim 6 under 35 U.S.C. 112(a) has been withdrawn, in light of the amendments to the claim.
The previous rejections of claims 1-7 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claims 1-4 and 6, and in light of the cancellation of claims 5 and 7.
The previous rejections of claims 2 and 3 under 35 U.S.C. 112(d) have been withdrawn, in light of the amendments to the claims.

Applicant's arguments on pages 9-11 of the remarks with respect to the prior art rejection of independent claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0120009 to Livshiz et al., or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Livshiz alone have been fully considered, but they are not persuasive. Specifically, Applicant generally asserts on pages 10-11 of the remarks that “Livshiz […] only discloses changes a valve opening based on reference targets to avoid abrupt changes and fails to suggest [the process steps of the method of amended claim 1].”
The examiner respectfully disagrees. Firstly, Livshiz teaches that a throttle 16 (e.g., “butterfly valve”) of an internal combustion engine 12 is rotated by a throttle actuator (not shown) in response to a throttle control signal (e.g., “control signal”), via a control module 40, so as to achieve a desired throttle area (e.g., “angular position”) in an apparent intake conduit (e.g., “suction duct”) upstream of an intake manifold 14 (as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0003, 0017, 0022 & 0025 of Livshiz). Therefore, it is understood that Livshiz fully teaches a control method including “rotating said butterfly valve by a control signal, indicative of an angular position of said butterfly valve, so as to open and close a suction duct,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
Livshiz also teaches that a barometric pressure PBARO is directly measured by a sensor (not shown), where it is understood that the barometric pressure PBARO is necessarily a pressure that is upstream of the throttle 16 that is in the apparent intake conduit (as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0025 of Livshiz). Therefore, it is understood that Livshiz fully teaches that the control method further includes “measuring a pressure upstream of the butterfly valve in said suction duct,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
Livshiz also teaches that a pressure ratio PR (e.g., “ratio”) is calculated, via the control module 40, between a filtered target manifold absolute pressure MAPDESF (e.g., “target pressure downstream of the butterfly valve”) and the measured barometric pressure PBARO (as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0036-0039 & 0046 of Livshiz). Therefore, it is understood that Livshiz fully teaches that the control method further includes “calculating a ratio between a target pressure downstream of the butterfly valve and the measured pressure,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
Livshiz also teaches that the control module 40 determines whether the calculated pressure ratio PR is greater than a critical pressure ratio Pcritical equal to 0.528 (e.g., “first predetermined threshold”) (as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0036-0039 & 0046 of Livshiz). Therefore, it is understood that Livshiz fully teaches that the control method further includes “performing a check of whether said calculated ratio is greater than a first predetermined threshold,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II). It is understood that only one of the two process steps “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum” and “applying no limitation or a second predetermined maximum to said gradient” of the control method of claim 1 is necessarily performed by virtue of only one of the two conditions “when said check is positive” and “when said check is negative” being met responsive to the preceding process step “performing a check of whether said calculated ratio is greater than a first predetermined threshold,” as the “calculated ratio” is either greater than the “first predetermined threshold” or not greater than the “first predetermined threshold,” such that the control method of claim 1 does not necessarily include “applying no limitation or a second predetermined maximum to said gradient” when the condition “said check is negative” is not met (e.g., when the ratio is greater than the first predetermined threshold) whereas the control method of claim 1 does not necessarily include “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum” when the condition “said check is positive” is not met (e.g., when the ratio is not greater than the first predetermined threshold), such that one of “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” and “applying no limitation or a second predetermined maximum to said gradient when said check is negative” is not necessarily performed and therefore does not necessarily provide limitation to the control method of claim 1 under a broadest reasonable interpretation, especially in view of claim 2, which depends from claim 1 and additionally requires in lines 2-8 that “determining whether said control signal is for an opening movement of said butterfly valve, wherein the limiting of the gradient for the rotating of said butterfly valve in said control signal to the first predetermined maximum is performed only if said determining is positive when said check is positive,” which clearly indicates that “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” is never performed as part of the control method when said check is not positive and/or when said determining is not positive (note: claim 2 makes it clear that neither “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” nor “applying no limitation or a second predetermined maximum to said gradient when said check is negative” is necessarily performed by the control method and therefore do not necessarily provide limitation to the control method under a broadest reasonable interpretation). Furthermore, because applying no limitation to said gradient and applying a second predetermined maximum to said gradient are recited in the alternative, it is sufficient to address one of the claimed alternatives in the case where “applying no limitation or a second predetermined maximum to said gradient when said check is negative” is performed by the control method of claim 1 under a broadest reasonable interpretation.
Nevertheless, for example, Livshiz also teaches that rate limiting (which necessarily includes a maximum, definable as a “first predetermined maximum”) of the throttle control signal occurs by virtue of the desired throttle area being determined based on a rate-limited uncorrected reference torque determined during non-steady-state running of the internal combustion engine 12 (e.g., “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum”), where the rate limiting of the throttle control signal occurs at times including when the calculated pressure ratio PR is greater than 0.528 (e.g., “when said check is positive”) (as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0025-0047 of Livshiz). Therefore, it is understood that Livshiz fully teaches that the control method further includes “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
Therefore, the rejections of independent claim 1 have been maintained and updated in order to sufficiently address the amendments to the claim.

Applicant’s arguments on pages 9-11 of the remarks with respect to the prior art rejection of independent claim 6, as amended under 35 U.S.C. 102(a)(1) as being anticipated by Livshiz, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Livshiz alone have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 should be amended to recite --and-- immediately after the semicolon at the end of line 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, as amended, now recites “determining whether said control signal is for an opening movement of said butterfly valve, wherein the limiting of the gradient for the rotating of said butterfly valve in said control signal to the first predetermined maximum is performed only if said determining is positive when said check is positive” in lines 2-8. Claim 2 is dependent from claim 1, and claim 1, as amended, now recites “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” in lines 12-14. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the conditional phrase “wherein the limiting of the gradient for the rotating of said butterfly valve in said control signal to the first predetermined maximum is performed only if said determining is positive when said check is positive” of claim 2 further modifies the process step “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” of claim 1 in such a way that the process step “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” of claim 1 is only performed at times when the condition “said determining is positive when said check is positive” is met, such that the control method merely performs a single process step of “checking whether said control signal is such to determine an opening of said butterfly valve” at other times when the condition “when said check is positive and, said ratio is greater than said first predetermined threshold” is not met (e.g., when the ratio is not greater than the first predetermined threshold, and the check is not positive), such that neither the process step “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” nor the process step “applying no limitation or a second predetermined maximum to said gradient when said check is negative” in lines 15-16 of claim 1 is necessarily performed and therefore does not necessarily provide limitation to the control method of claim 2 under a broadest reasonable interpretation. Thus, because claim 2 more broadly includes an instance in which neither the process step “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” nor the process step “applying no limitation or a second predetermined maximum to said gradient when said check is negative” in lines 15-16 of claim 1 is necessarily performed, it is unclear what exactly is being claimed by the method of claim 1, given that the scope of the method of claim 1 apparently is intended to more broadly include at least one instance in which at least one method step is not to be performed on the basis of at least one unrecited condition being met in view of claim 2.
Claim 3 is dependent from claim 2, such that claim 3 also includes the indefinite subject matter recited by claim 2, such that claim 3 is also rejected for at least the same reasons that claim 2 is rejected, as discussed in detail directly above with respect to claim 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 2, as amended, now recites “determining whether said control signal is for an opening movement of said butterfly valve, wherein the limiting of the gradient for the rotating of said butterfly valve in said control signal to the first predetermined maximum is performed only if said determining is positive when said check is positive” in lines 2-8. Claim 2 is dependent from claim 1, and claim 1, as amended, now recites “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” in lines 12-14. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the conditional phrase “wherein the limiting of the gradient for the rotating of said butterfly valve in said control signal to the first predetermined maximum is performed only if said determining is positive when said check is positive” of claim 2 further modifies the process step “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” of claim 1 in such a way that the process step “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” of claim 1 is only performed at times when the condition “said determining is positive when said check is positive” is met, such that the control method merely performs a single process step of “checking whether said control signal is such to determine an opening of said butterfly valve” at other times when the condition “when said check is positive and, said ratio is greater than said first predetermined threshold” is not met (e.g., when the ratio is not greater than the first predetermined threshold, and the check is not positive), such that neither the process step “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” nor the process step “applying no limitation or a second predetermined maximum to said gradient when said check is negative” in lines 15-16 of claim 1 is necessarily performed and therefore does not necessarily provide limitation to the control method of claim 2 under a broadest reasonable interpretation. Thus, claim 2 appears to be of improper dependent form for failing to include all the limitations of the claim upon which it depends because claim 2 more broadly includes an instance in which neither the process step “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” nor the process step “applying no limitation or a second predetermined maximum to said gradient when said check is negative” is necessarily performed, despite claim 1 clearly requiring performing of one of the alternative process steps “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” and “applying no limitation or a second predetermined maximum to said gradient when said check is negative”.
Claim 3 is dependent from claim 2, such that claim 3 also includes the improperly dependent subject matter recited by claim 2, such that claim 3 is also rejected for at least the same reasons that claim 2 is rejected, as discussed in detail directly above with respect to claim 2.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0120009 to Livshiz et al. (hereinafter: “Livshiz”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Livshiz alone.
With respect to claim 1, Livshiz teaches a control method for controlling a butterfly valve of an internal combustion engine, when said internal combustion engine is running, the method comprising the steps of: rotating said butterfly valve by a control signal, indicative of an angular position of said butterfly valve, so as to open and close a suction duct [as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0003, 0017, 0022 & 0025, a throttle 16 (e.g., “butterfly valve”) of an internal combustion engine 12 is rotated by a throttle actuator (not shown) in response to a throttle control signal (e.g., “control signal”), via a control module 40, so as to achieve a desired throttle area (e.g., “angular position”) in an apparent intake conduit (e.g., “suction duct”) upstream of an intake manifold 14]; measuring a pressure upstream of the butterfly valve in said suction duct [as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0025, a barometric pressure PBARO is directly measured by a sensor (not shown), where it is understood that the barometric pressure PBARO is necessarily a pressure that is upstream of the throttle 16 that is in the apparent intake conduit]; calculating a ratio between a target pressure downstream of the butterfly valve and the measured pressure [as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0036-0039 & 0046, a pressure ratio PR (e.g., “ratio”) is calculated, via the control module 40, between a filtered target manifold absolute pressure MAPDESF (e.g., “target pressure downstream of the butterfly valve”) and the measured barometric pressure PBARO]; performing a check of whether said calculated ratio is greater than a first predetermined threshold [as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0039 & 0046, the control module 40 determines whether the calculated pressure ratio PR is greater than a critical pressure ratio Pcritical equal to 0.528 (e.g., “first predetermined threshold”)]; limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive; and applying no limitation or a second predetermined maximum to said gradient when said check is negative, wherein said second predetermined maximum is greater than the first predetermined maximum [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that only one of the two process steps “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum” and “applying no limitation or a second predetermined maximum to said gradient” of the control method of claim 1 is necessarily performed by virtue of only one of the two conditions “when said check is positive” and “when said check is negative” being met responsive to the preceding process step “performing a check of whether said calculated ratio is greater than a first predetermined threshold,” as the “calculated ratio” is either greater than the “first predetermined threshold” or not greater than the “first predetermined threshold,” such that the control method of claim 1 does not necessarily include “applying no limitation or a second predetermined maximum to said gradient” when the condition “said check is negative” is not met (e.g., when the ratio is greater than the first predetermined threshold) whereas the control method of claim 1 does not necessarily include “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum” when the condition “said check is positive” is not met (e.g., when the ratio is not greater than the first predetermined threshold), such that one of “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” and “applying no limitation or a second predetermined maximum to said gradient when said check is negative” is not necessarily performed and therefore does not necessarily provide limitation to the control method of claim 1 under a broadest reasonable interpretation, especially in view of claim 2, which depends from claim 1 and additionally requires in lines 2-8 that “determining whether said control signal is for an opening movement of said butterfly valve, wherein the limiting of the gradient for the rotating of said butterfly valve in said control signal to the first predetermined maximum is performed only if said determining is positive when said check is positive,” which clearly indicates that “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” is never performed as part of the control method when said check is not positive and/or when said determining is not positive (note: claim 2 makes it clear that neither “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” nor “applying no limitation or a second predetermined maximum to said gradient when said check is negative” is necessarily performed by the control method and therefore do not necessarily provide limitation to the control method under a broadest reasonable interpretation); furthermore, because applying no limitation to said gradient and applying a second predetermined maximum to said gradient are recited in the alternative, it is sufficient to address one of the claimed alternatives in the case where “applying no limitation or a second predetermined maximum to said gradient when said check is negative” is performed by the control method of claim 1 under a broadest reasonable interpretation; nevertheless, for example, as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0025-0047, rate limiting (which necessarily includes a maximum, definable as a “first predetermined maximum”) of the throttle control signal occurs by virtue of the desired throttle area being determined based on a rate-limited uncorrected reference torque determined during non-steady-state running of the internal combustion engine 12 (e.g., “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum”), where the rate limiting of the throttle control signal occurs at times including when the calculated pressure ratio PR is greater than 0.528 (e.g., “when said check is positive”)]. 
As discussed in detail above, the throttle 16 shown by Fig. 1 of Livshiz is understood to be the same as the butterfly valve of the control method of claim 1; however, in the event that Applicant is able to sufficiently show that the throttle 16 shown by Fig. 1 of Livshiz is not necessarily the same as a butterfly valve and/or in such a case where the throttle 16 shown by Fig. 1 of Livshiz is not interpreted as being the same as a butterfly valve, the examiner nevertheless takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to utilize a butterfly valve for performing functions of a throttle valve in an air intake system of an internal combustion engine. Therefore, in the event that the throttle 16 shown by Fig. 1 of Livshiz is not relied upon to teach the butterfly valve of the control method of claim 1, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control method of Livshiz, if even necessary, such that the throttle 16 shown by Fig. 1 of Livshiz is configured as a butterfly valve. Also, because Applicant’s remarks filed 03/22/2022 did not traverse the examiner’s assertions of Official Notice from the prior art rejections of the preceding non-final Office Action, the common knowledge or well-known in the art statements are taken to be admitted prior art (e.g., see: MPEP 2144.03_C).

With respect to claim 2, Livshiz (alternatively, Livshiz modified supra) teaches the control method according to claim 1, further comprising the step of: determining whether said control signal is for an opening movement of said butterfly valve (as discussed by at least ¶ 0022), wherein the limiting of the gradient for the rotating of said butterfly valve in said control signal to the first predetermined maximum is performed only if said determining is positive when said check is positive [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” of the control method is only performed at times when the condition “if said determining is positive when said check is positive” is met, such that the control method does not perform the process step “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive” at other times when the condition “if said determining is positive when said check is positive” is not met (e.g., when the calculated ratio is not greater than the first predetermined threshold and/or the check is not positive), such that none of “limiting a gradient for the rotating of said butterfly valve in said control signal to a first predetermined maximum when said check is positive; and applying no limitation or a second predetermined maximum to said gradient when said check is negative, wherein said second predetermined maximum is greater than the first predetermined maximum […] wherein the limiting of the gradient for the rotating of said butterfly valve in said control signal to the first predetermined maximum is performed only if said determining is positive when said check is positive” is not necessarily performed and therefore does not necessarily provide limitation to the control method of claim 2 under a broadest reasonable interpretation]. 

With respect to claim 3, Livshiz (alternatively, Livshiz modified supra) teaches the control method according to claim 2, further comprising the steps of, when said determining is negative: comparing said calculated ratio to a second predetermined threshold to determine whether said calculated ratio is less than the second predetermined threshold; determining an angle of opening for the butterfly valve; and applying another limiter to the gradient for the rotating of said butterfly valve in said control signal based on one or more of said calculated ratio being determined to be less than the second predetermined threshold by said comparing and the determined angle of opening for the butterfly valve reaching a predetermined value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process steps of “comparing said calculated ratio to a second predetermined threshold to determine whether said calculated ratio is less than the second predetermined threshold; determining an angle of opening for the butterfly valve; and applying another limiter to the gradient for the rotating of said butterfly valve in said control signal based on one or more of said calculated ratio being determined to be less than the second predetermined threshold by said comparing and the determined angle of opening for the butterfly valve reaching a predetermined value” of the control method of claim 3 are not performed at times when the condition “when said determining is negative” is not met, such that “when said determining is negative: comparing said calculated ratio to a second predetermined threshold to determine whether said calculated ratio is less than the second predetermined threshold; determining an angle of opening for the butterfly valve; and applying another limiter to the gradient for the rotating of said butterfly valve in said control signal based on one or more of said calculated ratio being determined to be less than the second predetermined threshold by said comparing and the determined angle of opening for the butterfly valve reaching a predetermined value” is not necessarily performed and therefore does not necessarily provide limitation to the control method of claim 3 under a broadest reasonable interpretation]. 

With respect to claim 4, Livshiz (alternatively, Livshiz modified supra) teaches the control method according to claim 1, wherein said gradient comprises a rotation angle over time of said butterfly valve (as discussed in detail above with respect to claim 1). 

Allowable Subject Matter
Claims 6 and 8-10 are allowable over the prior art of record, once the objection to claim 6 is overcome.
The following is a statement of reasons for the indication of allowable subject matter: With respect to independent claim 6, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested an electronic control unit, including: “calculate a ratio between a target pressure downstream of the butterfly valve and the measured pressure; perform a check of whether said calculated ratio is greater than a first predetermined threshold; limit a gradient for rotating said butterfly valve in said control signal to a first predetermined threshold when said check is positive; apply no limitation or a second predetermined maximum to said gradient when said check is negative, wherein said second predetermined maximum is greater than the first predetermined maximum,” in combination with the remaining limitations of the claim.
For example, U.S. Patent Application Publication No. 2019/0003399 to Kim et al. teaches an electronic control unit (10) for controlling a butterfly valve (6) of an internal combustion engine (2), wherein said electronic control unit is configured to: send a control signal to rotate said butterfly valve so as to open and close a suction duct, the control signal being indicative of an angular position of said butterfly valve [as depicted by at least Figs. 1, 6 & 7, the ECU 10, as designed (and without modification), is capable of performing functions to send a motor control signal to rotate the throttle valve 6 to a required throttle opening angle to open and close an intake manifold 3-1]; receive a pressure measured upstream of the butterfly valve in said suction duct [as depicted by at least Figs. 1 & 7 and as discussed by at least ¶ 0013-0014, 0038, 0043 & 0055, the ECU 10, as designed (and without modification), is capable of performing functions to receive monitoring data including a throttle valve front-end pressure]; calculate a ratio between a target pressure downstream of the butterfly valve and the measured pressure [as depicted by at least Figs. 1 & 7 and as discussed by at least ¶ 0051-0059, the ECU 10, as designed (and without modification), is capable of performing functions to calculate a first pressure ratio (e.g., “ratio”) between a desired intake manifold pressure (e.g., “target pressure downstream of the butterfly valve”) and the throttle valve front-end pressure, when a rapid accelerator pedal movement takes place, and to calculate a second pressure ratio between an actual intake manifold pressure and the throttle valve front-end pressure, when a slight accelerator pedal movement takes place]; however, Kim appears to lack a clear teaching as to whether the ECU is configured to: perform a check of whether said calculated ratio is greater than a first predetermined threshold; limit a gradient for rotating said butterfly valve in said control signal to a first predetermined threshold when said check is positive; [and] apply no limitation or a second predetermined maximum to said gradient when said check is negative, wherein said second predetermined maximum is greater than the first predetermined maximum.
U.S. Patent No. 5,595,159 to Huber et al. teaches an electronic control unit (10) for controlling a butterfly valve (20) of an internal combustion engine (Abstract), wherein said electronic control unit is configured to: send a control signal to rotate said butterfly valve so as to open and close a suction duct (22), the control signal being indicative of an angular position of said butterfly valve (apparent from at least Figs. 1 & 2); limit a gradient for rotating said butterfly valve in said control signal to a first predetermined threshold when a rapid accelerator pedal movement takes place; apply no limitation or a second predetermined maximum to said gradient when a slight accelerator pedal movement takes place, wherein said second predetermined maximum is greater than the first predetermined maximum (apparent from at least Figs. 1 & 2 in  view of at least Col. 4, line 15 – Col. 6, line 41).
However, modifying the ECU of Kim with the teachings of Huber would omit inclusion of the ECU-implemented function to perform a check of whether said calculated ratio is greater than a first predetermined threshold, and would omit inclusion of the underlined portions of the ECU-implemented functions to: limit a gradient for rotating said butterfly valve in said control signal to a first predetermined threshold when said check is positive; [and] apply no limitation or a second predetermined maximum to said gradient when said check is negative, wherein said second predetermined maximum is greater than the first predetermined maximum. The remaining prior art of record fails to fully teach or render obvious the ECU of claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747